Citation Nr: 0430447	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to service connection for a back 
condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for a back disorder.  His service medical records 
are noted to show treatment of recurrent back pain in service 
between 1979 and 1983.  

In conjunction with his claim, the veteran submitted a March 
2000 MRI showing degenerative disc disease and borderline 
congenital stenosis of the lumbar spine.  

The Board notes that after the veteran filed his claim, 
arrangements were made to schedule a VA examination.  The 
veteran failed to appear to two examinations that were 
scheduled for May 25, 2001 and June 6, 2001, respectively.  A 
review of the notice letters sent on May 15, 2001 and May 30, 
2001, reveals that the address these letters were sent to 
differed from the address the veteran had put on his April 
2001 application.  Thus it appears that he may never have 
received these notices to report for an examination either 
time.  The Board notes that the veteran has moved several 
times over the course of his appeal.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).  In light of the fact that an examination 
appears necessary in order to determine whether any current 
back pathology is related to his complaints of back problems 
in service, one should be rescheduled.  

Accordingly, this case is REMANDED for the following action:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2  Schedule the veteran for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any low back 
disorder(s) which may be present.  The 
scheduling notice of this examination 
must be sent to the veteran's most recent 
address of record.  

The claims folder and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination. All 
indicated special tests should be 
undertaken.

The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current back 
disability (ies)? If so, what is/are the 
diagnosis(es)?

(b) Is it at least as likely as not that 
any currently identified back 
disability(ies) is/are related to the 
back problems shown to have been treated 
during the veteran's period of military 
service, and if existing prior to service 
was/were aggravated beyond natural 
progression thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If any an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and the 
consequences for failure to report for a 
VA examination without good cause. 38 
C.F.R. §§ 3.158, 3.655 (2004). In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO should adjudicate the issue of 
entitlement of service connection for a 
back disorder.  If the benefit requested 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertaining to the 
claim currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim.  38 C.F.R. § 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




